United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.L., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, San Diego, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1055
Issued: September 12, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 27, 2014 appellant filed a timely appeal from a December 24, 2013 decision of
the Office of Workers’ Compensation Programs (OWCP) denying his occupational disease
claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained a bilateral shoulder condition
causally related to factors of his federal employment.
FACTUAL HISTORY
On October 11, 2013 appellant, then a 58-year-old distribution clerk, filed an
occupational disease claim alleging that on January 1, 2012 he first realized that the torn
1

5 U.S.C. § 8101 et seq.

cartilage in both shoulders was causally related to his repetitive employment duties.
employing establishment noted that he had retired as of January 31, 2013.

The

By letter dated October 24, 2013, OWCP informed appellant of the medical and factual
evidence required to support his claim. He was provided 30 days to submit the requested
information.
Appellant submitted a November 11, 2013 report from Dr. Dana R. Johnson, an
examining Board-certified family practitioner, who diagnosed bilateral acromioclavicular joint
arthritis and bilateral impingement syndrome. Dr. Johnson reported the onset of appellant’s
condition began on January 1, 2012 and that he first sought treatment on November 8, 2013 for
this condition. Appellant related that his job involved repetitive twisting, lifting, sorting and
pushing. Dr. Johnson performed a physical examination and reviewed magnetic resonance
imaging (MRI) scans of both shoulders dated July 25, 2013. The studies revealed supraspinatus
tendiopathy and acromioclavicular arthritis in both shoulders with a focal anterior supraspinatus
full thickness tear in the right shoulder. Dr. Johnson stated that based on appellant’s subjective
complaints and evaluation of symptoms it was within reasonable medical probability to conclude
that appellant’s condition was nonindustrial and due to the natural aging progression.
By decision dated December 24, 2013, OWCP denied appellant’s claim. It found that the
medical evidence was insufficient to establish that his bilateral shoulder condition was causally
related to his employment duties.2
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
2

The Board notes that, following the December 24, 2013 decision, OWCP received additional evidence.
However, the Board may only review. The evidence that was in the record at the time OWCP issued its final
decision. See 20 C.F.R. §§ 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293
(2008); G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB
373 (2003).
3

5 U.S.C. § 8101 et seq.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

2

for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.7 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.8 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.9
ANALYSIS
Appellant alleged that he developed a bilateral shoulder condition as a result of his
repetitive duties as a distribution clerk. OWCP accepted that he had repetitive work duties and
been diagnosed with bilateral acromioclavicular joint arthritis and bilateral impingement
syndrome. It denied appellant’s claim finding that he submitted insufficient medical evidence to
establish that his bilateral shoulder condition was causally related to factors of his employment.
The Board finds that he provided insufficient medical evidence to establish that his bilateral
shoulder condition resulted from his employment duties.
Appellant was treated by Dr. Johnson who related that he reported an onset of his
condition on January 1, 2012, but did not seek medical treatment until November 8, 2013.
Dr. Johnson performed a physical examination and reviewed MRI scans of both shoulders. As to
the cause of appellant’s bilateral shoulder condition, Dr. Johnson opined that the condition was
not due to his employment, but was the result of the natural aging process with progression of
degenerative changes.
The issue of causal relationship is a medical question that must be established by
probative medical opinion from a physician.10 The only medical report of record is from
Dr. Johnson, who found appellant’s condition was not employment related. Appellant failed to
submit any medical report attributing his condition to his federal employment. As the record
does not contain probative medical opinion supporting causal relationship, the Board finds that
appellant did not meet his burden of proof.

6

D.U., Docket No. 10-144 (issued July 27, 2010); R.H., 59 ECAB 382 (2008); Roy L. Humphrey, 57 ECAB 238
(2005); Donald W. Wenzel, 56 ECAB 390 (2005).
7

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
8

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

10

W.W., Docket No. 09-1619 (issued June 2, 2010); David Apgar, 57 ECAB 137 (2005).

3

OWCP advised appellant by letter dated October 24, 2013 of the evidence needed to
establish his claim. However, appellant did not submit such evidence.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his
bilateral shoulder condition was causally related to factors of his employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 24, 2013 is affirmed.
Issued: September 12, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

